Citation Nr: 1046667	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an October 2006 rating 
decision of the VA Regional Office (RO) in Albuquerque, New 
Mexico.  

The Veteran was afforded an informal conference before the RO 
Decision Review Officer in March 2008.


REMAND

The Veteran asserts that his service-connected bilateral hearing 
loss is more disabling than reflected by the currently assigned 
disability evaluation and warrants a compensable evaluation.

Review of the record discloses that the Veteran has not been 
provided with notice that is compliant with 38 U.S.C.A. 
§ 5103(a).  Although he was sent notice in March 2008 pertaining 
to determining a disability rating and how hearing impairment is 
rated, this is inadequate for 38 U.S.C.A. § 5103(a) notification 
purposes.  VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might not 
have been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may be 
cured by fully compliant notice followed by readjudication of the 
claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim) see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case is 
sufficient to cure a timing defect).

The Veteran must therefore be given the required notice with 
respect to the issue on appeal.  Accordingly, the case must be 
remanded in order to comply with 38 U.S.C.A. § 5103(a).

Additionally, the record reflects that the Veteran was most 
recently afforded a VA audiology evaluation in April 2008.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report. The record shows that the April 2008 
examiner did not even attempt to addressed the functional effects 
caused by the Veteran's bilateral hearing loss disability.  In 
fact, it is not even clear the examiner reviewed the claims files 
to understand the Veteran's medical history.  Given the above, 
the Board finds that the Veteran should be scheduled for another 
examination. 

Accordingly, the case is REMANDED for the following actions

1.  Send the Veteran notice which complies 
with 38 U.S.C.A. § 5103(a), including as 
to what is required to substantiate the 
claim, and of what evidence he may obtain 
and of what evidence the RO will attempt 
to obtain on his behalf.

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and severity of the Veteran's 
hearing loss.  The claims files must be 
made available to the examiner for review.  
The examiner must fully describe the 
functional effects caused by the Veteran's 
hearing disability.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the Veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

